DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on December 18, 2020 were received and fully considered. Claims 11, 13, 18, and 33 were amended. Claim 12 was cancelled. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 18, 2020 has been entered.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “an external device” in lines 4-5, which is indefinite. Does this refer to the same or different “an external device” recited previously in claim 11?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13-16, 18, 19, 22-24, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kavounas (US PG Pub. No. 2015/0297904 A1) (hereinafter “Johnson”) in view of Debardi et al. (US PG Pub. No. 2014/0088660 A1) (hereinafter “Debardi”).

Debardi was applied in the previous office action.
With respect to claim 11, Kavounas teaches a wearable device (abstract “Wearable Cardiac Defibrillator”) comprising: a pulse sensor configured to sense a pulse of the patient (par.0131 “parameter monitored by sensor module 1421 can be a pulsatile blood flow of the patient”); a healthcare device coupled to the pulse sensor and configured to generate therapy advice based on the pulse of the patient (par.0059-0060 
However, Johnson does not explicitly teach a location services device coupled to the healthcare device, the location services device configured to determine a location of the wearable device; and the transmitted data comprising the location of the wearable device.
Debardi teaches a location services device coupled to the healthcare device, the location services device configured to determine a location of the wearable device par.0029 “location sensor such as a Global Positioning System (GPS), which informs of 
Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Johnson to incorporate a GPS sensor in order to provide the location of the user for purposes of seeking additional help from a third party (parent, hospital, ambulance, etc.), as evidence by Debardi. Additionally, both Kavounas and Debardi pertain to the same narrow field of endeavor (wearable devices that utilizes defibrillators) and Kavounas mentions utilization of GPS (see par.0128) thereby providing added motivation for PHOSITA to combine these teachings to arrive at the claimed invention.
With respect to claim 13, Kavounas teaches the processor is configured, upon receipt of an instruction from a rescuer or an external device, cause the discharge circuit to output the defibrillation shock to electrodes (par.0177).
 With respect to claim 14, Kavounas teaches an output device configured to output an alert based on the therapy advice or rescuer advice, wherein the output device comprises a vibration device, a speaker or the vibration device and the speaker (par.0088 “alarm from a detected value”; see also par.0167).
With respect to claim 15, Kavounas teaches the alert comprises a visual indicator indicating that the pulse is a regular pulse, that the pulse is an irregular pulse, or a strength of the pulse (par.47 “normal sinus rhythm”).
With respect to claim 16, Kavounas teaches the visual indicator is configured to indicate a blood pressure of the patient (par.0102).
With respect to claim 18, Kavounas teaches the wearable device comprises a wrist-wearable band (par.0127, 0131).

With respect to claim 22, Kavounas teaches the data being first data, wherein the processor is further configured to cause the transceiver second data comprising electrocardiography (ECG) or CPR performance data to the external device (par.0045).
With respect to claim 23, Debardi teaches the external device is associated with medical emergency personnel, a medical emergency facility, or the medical emergency personnel and the medical emergency facility (par.0050). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Kavounas to communicate with medical service personal in the event of an emergency, as evidence by Debardi.
With respect to claim 24, Debardi teaches the processor is further configured to cause the transceiver to transmist the data that comprises the pulse of the patient to the external device, the external device being associated with remote emergency personnel (par.0050 “data and commands can be communicated, such as patient data, episode information, therapy attempted, CPR performance, system data, environmental data, and so on”; understood that patient data includes pulse of the patient). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Kavounas to communicate with medical service personal in the event of an emergency, as evidence by Debardi.
With respect to claim 27, Kavounas teaches a motion sensor configured to sense motion of the patient, the processor being further configured to cause the transceiver to 
With respect to claim 28, Kavounas teaches a display configured to display the pulse of the patient, the therapy advice, the location of the wearable device, and rescuer advice (par.0068).
With respect to claim 29, Kavounas teaches the therapy advice comprises advice to deliver the defibrillation shock or to refrain from delivering the defibrillation shock to the patient (par.0047 “the system need not administer electrical therapy”).
With respect to claim 30, Kavounas teaches the processor is further configured to receive, via the transceiver, a rescuer instruction to deliver the defibrillation shock to the patient (“Defibrillation Advised” in Fig. 2).
With respect to claim 31, Kavounas teaches the external device is electronically coupled to a remote network and the pulse of the patient and the therapy advice are transmitted to the remote network (par.0067 “trained person in remote communication”).
With respect to claim 32, Debardi teaches the processor is further configured to detect a heart arrhythmia based on the pulse of the patient, and the healthcare device is configured to generate the therapy advice based on the heart arrhythmia (par.0039, 0046). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Kavounas to detect a heart arrhythmia in order to confirm whether high-energy shock is needed, as evidence by Debardi.
With respect to claim 33, Debardi teaches the heart arrhythmia comprises atrial fibrillation (AF) or ventricular fibrillation (VF) (par.0036). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Kavounas to 
With respect to claim 34, Debardi teaches a band configured to wrap around an arm of the patient (par.0027 “cuff for detecting blood pressure”), wherein the processor is further configured to: cause the band to inflate around the arm of the patient; based on the causing the band to inflate, receive the pulse of the patient from the pulse sensor; determine a blood pressure of the patient based on the pulse; and cause the transceiver to transmit second data comprising the blood pressure (par.0027, par.0050 “data and commands can be communicated, such as patient data, episode information, therapy attempted, CPR performance, system data, environmental data, and so on”; understood that patient data includes blood pressure of the patient; Note: Although Debardi does not explicitly teach inflating the cuff, detecting blood pressure inherently requires inflating a measurement site of the patient, e.g. brachial artery). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Kavounas to incorporate an inflatable band in order to obtain blood pressure data via conventional blood pressure test, as evidence by Debardi.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kavounas and Debardi, as applied to claim 11 above, in further view of Buck (U.S. PG Pub. No. 2014/0148120 A1).

Buck was applied in the previous office action.
With respect to claim 25, Kavounas and Debardi teach a wearable device as established above. 
However, Kavounas and Debardi do not teach the limitations recited in claim 25.
	Buck teaches the processor is further configured to receive, via the transceiver, second data indicating that an automated external defibrillator (AED) device is within a predetermined radius of the wearable device (par.0060).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Kavounas and Debardi to detect a nearest AED in order to provide a patient experiencing a heart attack information as to location of lifesaving service, as evidence by Buck.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections raised in the previous office action have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the current office action. Please see prior art section above for more detail, citations, and updated obviousness rationale.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791